Citation Nr: 1219687	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to a rating higher than 10 percent for an olecranon spur of the left elbow. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2004 and in March 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

On the claim of service connection for a left foot disability, claimed as a bunion, the Veteran has several problems relating to the left foot and the Board has reframed the issue more generally a set out on the first page of the decision.

In September 2009, the Board remanded the case to afford the Veteran a hearing.  In October 2010, the Veteran did not appear at the hearing scheduled.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

In November 2010, the Board remanded the case to obtain records from the Social Security Administration and to afford the Veteran a VA examination.  The Social Security Administration records were received in December 2010 and the examination occurred in February 2011.  No further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for a left foot disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.

A decision on the claim for a total disability rating for compensation based on individual unemployability is deferred until the claim of service connection is finally adjudicated.





FINDING OF FACT

The olecranon spur of the left elbow is manifested by flexion to 145 degrees, extension to zero degrees, pronation to 80 degrees, and supination to 85 degrees without evidence of ankylosis of the elbow, flail joint, nonunion of the radius and ulna with flail false joint, ulna impairment, radius impairment, or impairment of supination and pronation. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for olecranon spur of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5020, 5206, 5207 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in June 2004, November 2006, November 2007, and September 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment. 

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded VA examinations in July 2004 and December 2009.  








As the reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, and an examination with sufficient findings to rate the disability, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 






The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Rating Criteria

The Veteran is currently rated 10 percent for painful motion of a major joint, that is, an olecranon spur of the left elbow (left elbow disability) under Diagnostic Code 5010 (arthritis due to trauma), which is rated as degenerative arthritis under the Diagnostic Code 5003 as degenerative arthritis. 

Under for Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 rating is assigned for a major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For the elbow, the applicable Diagnostic Codes are Diagnostic Codes 5206, 5207, and 5213. 

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  Limitation of flexion of the forearm to 90 degrees is 20 percent disabling. 



Under Diagnostic Code 5207, limitation of extension of the forearm to 60 degrees is 10 percent disabling.  Extension limited to 75 degrees is 20 percent disabling. 

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca supra at 206-07. 

Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 




Facts and Analysis

The Veteran is right handed.

On VA examination in July 2004, the Veteran complained of pain radiating from his left elbow to both the upper and lower portions of his arm.  The pain was constant and mild to moderate in intensity.  The Veteran stated the pain was worse when he hit his elbow on a hard surface.  

As for functional loss, the Veteran has not worked for a long time due to other unrelated health problems and he could not state whether there has been any occupational impairment.  He did state that it was difficult to throw or lift.

On physical examination, range of motion was 0 degrees extension to 160 degrees flexion.  Pronation was to 90 degrees and supination was to 90 degrees.  Motor strength was 5/5 in all groups distal to the elbow.  The examiner noted tenderness to palpitation with mild crepitus and swelling and during the range of motion testing, there was pain and grimacing.  The neurovascular system was intact.  X-rays showed a large olecranon process spur and a degenerative osteophyte of the ulna.  The diagnosis was olecranon bursitis without limitation due to pain, weakness, fatigue, lack of endurance, or incoordination on repeat testing.

On VA examination in December 2009, the Veteran complained of pain and of shocking pain and numbness and tingling if he hit his elbow by accident.  Besides pain, the Veteran also complained of weakness, stiffness, instability or giving way, occasional locking, and flare-ups.  The Veteran stated that it difficult to hold onto an object during a flare-up.  He stated that he used an elbow guard.  As to functional limitations, the Veteran referred to his difficulty grasping objects and to the locking.  






On physical examination, range of motion was 0 degrees extension to 145 degrees flexion.  Pronation was to 80 degrees and supination was to 85 degrees.  All ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays revealed a large olecranon spur, described as a minor abnormality.   

Under Diagnostic Code 5206, the criterion for a 10 percent rating is flexion limited to 100 degrees.  Based on the evidence of record, flexion was to 160 and 140 degrees on VA examinations in July 2004 and in 2009 respectively.  

As flexion to either 160 or 140 degrees does not more nearly approximate or equate to flexion limited to 100 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion for the next higher rating for limitation of flexion under Diagnostic Code 5206 has not been met. 

Under Diagnostic Code 5207, the criterion for a 10 percent rating is extension limited to 45 degrees.  Based on the evidence of record, extension was to 0 degrees or normal on VA examination in 2004 and 0 degrees on VA examination in 2009.  As extension to 0 degrees does not more nearly approximate or equate to extension limited to 45 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion for a separate rating for limitation of extension under Diagnostic Code 5207 has not been met. 

Under Diagnostic Code 5213, pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation is 20 percent disabling. 

Based on the evidence of record, pronation was either 90 degrees or 80 degrees, both of which are normal, on VA examinations in 2004 and in 2009.  






As neither 90 or 80 degrees of pronation does not more nearly approximate or equate to limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion for a separate rating for limitation of pronation under Diagnostic Code 5213 has not been met.  There is no 10 percent rating for limitation of pronation under Diagnostic Code 5213. 

Under Diagnostic Code 5213, limitation of supination to 30 degrees or less is 10 percent disabling.  Based on the evidence of record, supination was to 90 degrees or 85 degrees, both of which are normal, on VA examinations in 2004 and in 2009. As neither 85 degrees or 90 degrees of supination do not more nearly approximate or equate to supination limited to 30 degrees or less, considering 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the criterion for a separate rating for limitation of supination under Diagnostic Code 5213 has not been met. 

In the absence of flexion limited to 100 degrees and extension limited to 45 degrees, Diagnostic Code 5208 does not apply. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, relating to functional loss due to pain, weakened movement, excess fatigability, in addition to any limitation of motion.  The record, however, does not indicate that the Veteran has such disabling pain or functional impairment, resulting in limitation of motion to warrant a compensable rating under either Diagnostic Coded 5206, 5207, or 5213. 

While the Veteran does experience pain, the pain does not raise to the level of functional loss of either flexion, extension or supination or pronation to a compensable degree.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 


With respect to potential application of other criteria, there is no evidence of ankylosis, flail joint fracture, or impairment of the radius or the ulna and Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 do not apply.  In light of the above, the Board finds that there is no Diagnostic Code that provides a basis for assigning a higher rating for the left elbow disability. The Board concludes that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the olecranon spur of the left elbow. 

The assigned 10 percent rating is the minimum compensable rating for an elbow disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for olecranon spur of the left elbow, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.





If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 10 percent for olecranon spur of the left elbow is denied.  


REMAND

On the claim for service connection for a left foot disability, claimed as a bunion, which the Veteran attributes to ill-fitting shoes in service, the record shows that the Veteran has other foot problems, including a heel pain, pes planus, an equinus deformity, plantar fasciitis, and hammertoes deformity.

Multiple medical diagnoses that differ from the claimed condition, in this case, a bunion of the left foot, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).




As the current record is insufficient to decide the claim, further development is needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA records.

2.  Afford the Veteran a VA podiatry examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current left foot disability, including a bunion, pes planus, heel pain syndrome, excessive foot pronation, equinus deformity, plantar fasciitis, hallux abducto valgus, metatarsalgia, and hammertoes are related to an injury, disease, or event in service, including ill-fitted foot wear.

Although ill-fitted foot wear is not shown in service, in formulating the opinion, the VA examiner is also asked to consider that the Veteran as a lay person is competent in describing symptoms.  And lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.   










If however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the ill-fitted foot wear as described by the Veteran, is not more likely than any other to cause any current  left foot disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.  

3.  After the above development is completed, adjudicate the claim of service connection for a left foot disability, considering any additional pertinent evidence since the last supplemental statement of the case was issued in December 2011.  

If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


